Name: Commission Regulation (EEC) No 292/92 of 6 February 1992 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the tables classifying varieties of apples
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31992R0292Commission Regulation (EEC) No 292/92 of 6 February 1992 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the tables classifying varieties of apples Official Journal L 031 , 07/02/1992 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 40 P. 0128 Swedish special edition: Chapter 3 Volume 40 P. 0128 COMMISSION REGULATION (EEC) No 292/92 of 6 February 1992 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the tables classifying varieties of applesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1623/91 (4), lays down quality Article 2 (2) thereof, Whereas the Annex III to Commission Regulation (EEC) No 920/89 (3) as last amended by Regulation (EEC) No 3544/90 (4), lays down detailed standards for dessert apples and pears; Whereas Table 1 of Annex III lays down colouring criteria for the classification of different apple varieties and Table 3 a list of varieties which are classified as large fruited; Whereas, varieties grown in the territory of the former German Democratic Republic have not yet been inlcuded in these Tables; Whereas, Tables 1 and 3 in Annex III to Regulation (EEC) No 920/89 should be corrected accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Annex III of Regulation (EEC) No 920/89 is amended as follows: 1. Table 1, 'colouring criteria for apples'; - Group B. Varieties of mixed red colouring; - the indent '- Piglos' is inserted after the indent '- Nueva Orleans'. - Group C - striped varieties, slightly coloured - the indent '- Apollo' is inserted after the indent '- Alkmene'. - the indent '- Carola (Kalco)' is inserted after the indent '- Braeburn'. - the indents '- Pimona, - Pinova and - Piros' are inserted after the indent '-Oldenburg'. - the indent '- Reglindis' is inserted after the indent '- Pomme Raisin'. - the indent '- Shampion' is inserted after 'Rose de Caldaro (Kalterer)'. 2. Part 1 'Apples' of table 3, 'List of large-fruited apples and pears': - the indent '- Apollo' is inserted after the indent '- Altaender'. - the indent '- Carola (Kalco)' is inserted after the indent '- Brettacher'. - the indent '- Herma' is inserted after the indent '- Groupe des Calvilles'. - the indents '- Piglos, - Pinova and - Piros' are inserted aftter the indent '- Pero Mingan'. - the indent '- Reglindis' is inserted after the indent '- Red Ingrid Marie'. - the indent '- Shampion' is inserted after the indent '- Septer'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 150, 15. 6. 1991, p. 8. (3) OJ No L 97, 11. 4. 1989, p. 19. (4) OJ No L 344, 8. 12. 1990, p. 21.